Citation Nr: 9920929	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder.

2.   Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1963 to 
February 1966.

By a February 1995 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denied service connection for "depression and 
flashbacks."  The veteran disagreed with this decision in 
March 1995 and a statement of the case was issued in June 
1995.  The veteran filed a substantive appeal in the same 
month and requested an RO hearing.  A July 1995 scheduling 
notice has a handwritten notation reading "apparently 
canceled, not to be rescheduled and never cleared."

In May 1997, the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for additional development.  As noted in 
that remand, service connection for "PTSD" as such had been 
denied by a rating decision of September 1996.  Although no 
notice of disagreement or substantive appeal has been filed 
respecting this rating decision, the Board construed the 
claim above, regarding which the appeal has been perfected, 
as in effect a claim of service connection for a psychiatric 
disorder, to include PTSD.  Thus, an appeal was considered to 
have been perfected concerning this issue.  In a March 1998 
supplemental statement of the case, the RO continued to deny 
service connection for a psychiatric disorder to include 
PTSD.  

For purposes of clarity, the Board will separate the 
veteran's service connection claim into two issues, as 
indicated on the title page: (1) Entitlement to service 
connection for a psychiatric disability other than PTSD; and 
(2) Entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
psychiatric disability, other than PTSD, to his military 
service; the claim concerning service connection thereof is 
not plausible.

2.  The veteran's claim concerning service connection for 
PTSD is well grounded; all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

3.  The veteran did not engage in combat for purposes of 
service connection for PTSD, and there is no credible 
evidence of the alleged in-service stressors. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim with respect to the issue of service connection for a 
psychiatric disability other than PTSD.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran does not have PTSD which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that prior to his February 
1962 enlistment examination and his February 1966 separation 
examination, the veteran denied any history of frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  Both sets of neurologic and 
psychiatric examinations were normal.   

The veteran's DD Form 214 reflects that his MOS was "Armor 
Intel Spec," and that he received a "Sharpshooter (Rifle)" 
decoration (and no other citations or awards).

In October 1994, the veteran filed a claim concerning service 
connection for depression (manifested in 1963) and for 
"(f)lashbacks from military service" (manifested in 1966).  
The veteran indicated that he had been seeking private 
medical treatment for these symptoms in 1993 and 1994.  

In January 1995, records from the offices of Louis K. Hauber, 
M.D., were associated with the claims file.  These records 
reflect, in pertinent part, outpatient psychiatric treatment 
in 1993 and 1994.  

By a February 1995 rating decision, the RO, in pertinent 
part, denied service connection for depression and 
flashbacks.

In March 1995, the veteran's representative submitted a 
notice of disagreement, and indicated that the veteran had 
had nervous manifestations since 1993.  

In July 1996, the veteran submitted a form in which he 
detailed some stressor incidents allegedly arising from his 
service in Korea near the DMZ between 1965 and 1966.  He 
reported that in 1965, a jeep was sent out and was apparently 
ambushed.  The veteran, along with others, found the bodies.  
The veteran reported that his group was always being fired 
upon, particularly at night while on guard duty.  The veteran 
indicated that he had been assigned to the 1st Air Cavalry, 
although he could not remember the names of any individuals 
killed in action.  

In another written statement dated in July 1996, the veteran 
asserted that while in Korea, he had to watch everywhere he 
went and stepped.  There was always someone shooting at him 
and land mines were also a threat.  The veteran indicated 
that he had been seeing Dr. Hauber for the prior five years 
and was taking three different medications for his 
psychiatric condition.

In July 1996, the veteran underwent a compensation and 
pension examination.  He reported that he saw some "truly 
frightening and horrifying events."  The veteran recalled 
how he was always being fired upon, and how a jeep was 
ambushed by the North Koreans, killing four very good friends 
from his unit.  The veteran was originally supposed to be 
right behind his friends in another jeep, but due to a 
miscalculation of instructions, he was 20 minutes behind.  
Following an examination, the veteran was diagnosed as having 
severe PTSD.      

By a September 1996 rating decision, the RO denied service 
connection for PTSD. 

In July 1997, the Board remanded the veteran's claim for 
additional development.

Subsequently in July 1997, the RO requested medical records 
from the Social Security Administration.  The RO also wrote 
to the veteran and asked, in part, for his assistance in 
providing more information about his stressors, and for the 
names and addresses of all health care providers from whom he 
had received treatment for a psychiatric disorder.  

Subsequently in July 1997, the National Personnel Records 
Center (NPRC) forwarded a copy of the veteran's DA Form 20.  
This Form indicates, in pertinent part, that the veteran 
served in Korea from January 1964 to January 1965, and was 
affiliated with Troop A, 1st Squadron, 9th Cavalry.  The DA 
Form 20 does not indicate that the veteran was involved in 
any campaigns, but does confirm that he received a rifle 
decoration.  

In January 1998, records from the Social Security 
Administration were associated with the claims file.  These 
records reflect that the veteran was receiving disability 
benefits for PTSD and alcohol dependence.  The records also 
include, in pertinent part, a psychological evaluation dated 
in October 1994.  In the course of this evaluation, the 
veteran reported, in pertinent part, a history of emotional 
problems and flashbacks of his "experiences in Vietnam."  
He reported that he could "hear some of my buddies 
calling."  The veteran told the examiner that after leaving 
high school, he joined the Army and was a member of the 101st 
Airborne.  He stated that he served six months in Vietnam and 
was involved with "Recon."  Following an examination, the 
veteran was diagnosed as having PTSD and alcohol dependence, 
in full remission.  

In a November 1997 letter, the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) advised the RO that the 
veteran had to provide more specific data regarding the 
alleged combat incidents, including more specific dates and 
places, and the full names and numbers of casualties.  The 
USASCRUR did not provide general history documentation nor 
copies of records for large period of time without a specific 
incident. 

In a January 1998 letter to the RO, Dr. Hauber stated that 
the veteran had been his patient since May 1991, and that the 
veteran was currently being treated for bipolar disorder.  
Dr. Hauber also provided a list of the medications the 
veteran was taking for his condition.  

In a January 1998 statement, the veteran's representative 
advised that the veteran "has no memory and therefore cannot 
comply with any details on stressors."  

In a March 1998 supplemental statement of the case, the RO 
denied service connection for a psychiatric disorder, to 
include PTSD.  

II.  Analysis

A.  Service connection for a psychiatric disability other 
than PTSD 

Under the applicable criteria, service connection means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if 
preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (1991); 38 C.F.R. 
§ 3.303(a) (1998).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 113, 1131, 1137 (West l991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered in 
this case is whether the veteran has presented well grounded 
claims, that is, claims which are plausible.  If he has not 
presented well grounded claims, his appeals must fail, and 
there is no duty to assist him further in the development of 
his claims, as any such additional development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

In this case, the Board finds that the veteran's claim 
concerning service connection for psychiatric disability, 
other than PTSD, is not well grounded within the meaning of 
38 U.S.C.A. § 5107, as he has submitted no medical evidence 
linking any current acquired psychiatric disorder, other than 
PTSD, to any incident of military service.  The key question 
in this case centers on the relationship of the disability 
with military service.  Such relationships are not 
susceptible to informed lay observation, and thus, for there 
to be credible evidence of such relationships, competent 
medical evidence is required. 

The veteran has asserted that his current psychiatric 
disability had its onset during active duty.  In this regard, 
the Board notes that evidentiary assertions accompanying a 
claim for VA benefits must be accepted as true for purposes 
of determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.  There is no indication that 
the veteran in this case has a medical background or 
otherwise has the sufficient expertise to offer a competent 
medical opinion as to the relationship between his current 
psychiatric disability and military service. 

Thus, the Board finds that the veteran's claim concerning 
service connection for a psychiatric disability other than 
PTSD is not well grounded.  If a claim is not well grounded, 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet. App. 14 (1993).  As a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the appeal regarding the 
claim for service connection for a psychiatric disability 
other than PTSD is denied. 

B.  Service connection for PTSD 

The veteran's claim for service connection for PTSD is well 
grounded.  The veteran has submitted lay evidence of an in-
service stressor, he has a medical diagnosis of the 
disability, and the examiner who diagnosed him in July 1996 
appeared to relate the PTSD to the alleged stressor. 

As noted above, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. § 1110 
(1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Effective March 7, 1997, the VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  Since the Cohen case had been 
promulgated during the pendency of this appeal and the RO is 
deemed to have considered it when arriving at the decision in 
this case, there is no need to Remand the case to the RO for 
their initial consideration of the revised regulations.  The 
revised regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

In determining whether there is a diagnosis of PTSD, Sec. 
4.125 must be consulted.  

Diagnosis of mental disorders.  (a) If 
the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported 
by the findings on the examination 
report, the rating agency shall return 
the report to the examiner to 
substantiate the diagnosis.  (b) If the 
diagnosis of a mental disorder is 
changed, the rating agency shall 
determine whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  If it is not 
clear from the available records what the 
change of diagnosis represents, the 
rating agency shall return the report to 
the examiner for a determination.

38 C.F.R. § 4.125 (Effective October 8, 1996).  

As noted above, the veteran has been diagnosed as having 
PTSD.  However, in determining whether the veteran engaged in 
combat, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has noted 
that the Board "must make specific findings of fact as to 
whether or not the veteran was engaged in combat . . . [and] 
must provide adequate reasons or bases for its finding, 
including a clear analysis of the evidence which it finds 
persuasive or unpersuasive with respect to that issue."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1998).  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record," and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat."  Cohen, 
10 Vet. App. at 146.  Furthermore, the Court has held that 
combat status may be determined "through the receipt of 
certain recognized military citations or other supportive 
evidence."  West  v. Brown, 7 Vet. App. 70, 76 (1994).  In 
this regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  Gaines v. West, 11 Vet. App. 
353, 359 (1998).

In the present case, while the veteran's DD Form 214 reflects 
that his MOS was "Armor Intel Spec," there is no evidence 
that the veteran received a Purple Heart, Combat Infantryman 
Badge, or similar combat citation.  Moreover, while his DA 
Form 20 confirms that the veteran served in Korea between 
1964 and 1965, it does not detail any campaigns in which the 
veteran was apparently involved.  None of the veteran's 
alleged stressors (rather obtuse reports of wariness of being 
shot at or hit by a land mine, and of four "very good 
friends" killed in a jeep (none of whose names the veteran 
could remember)) were verified by USASCRUR, primarily because 
the veteran has been unable to provide even rudimentary 
details about these reported events.  Indeed, the veteran has 
even advised a psychologist that he was involved with 
"Recon" in Vietnam, a statement which is not verified in 
any way by his service records.  The latest statement from 
the veteran's representative indicates that the veteran has 
"no memory" and cannot assist further in detailing his 
stressors.

Based on the foregoing, the Board does not find that the 
veteran had combat status for purposes of service connection 
for PTSD.  Moreover, there is no credible supporting evidence 
that the claimed in-service stressors occurred.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim concerning service connection for 
PTSD.  Accordingly, under the circumstances, the veteran's 
claim concerning service connection for PTSD is denied. 



ORDER

A well grounded claim having not been submitted, entitlement 
to service connection for a psychiatric disability other than 
PTSD is denied.

Entitlement to service connection for PTSD is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

